UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 482-1600 Date of fiscal year end:October 31 Date of reporting period:April 30, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WWW.GUGGENHEIMFUNDS.COM/LCM .YOUR BRIDGE TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/lcm, you will find: · Daily, weekly and monthly data on share prices, net asset values, distributions, and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. April 30, 2012 DEAR SHAREHOLDER We thank you for your investment in the Advent/Claymore Enhanced Growth & Income Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended April 30, 2012. Advent Capital Management, LLC serves as the Fund’s Investment Manager. Based in New York, New York, with additional investment personnel in London, England, Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of April 30, 2012, Advent managed approximately $5.9 billion in assets. Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) serves as the investment adviser to the Fund. The Investment Adviser is an affiliate of Guggenheim Partners, LLC, a global diversified financial services firm with more than $130 billion in assets under management and supervision. The Fund’s primary investment objective is to seek current income and current gains from trading securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its managed assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of assets in non-convertible high yield securities. Additionally, the Fund intends to engage in a strategy of writing (selling) covered call options on a portion of the securities held in the Fund’s portfolio, thus generating option writing premiums. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. The balance between convertible securities, equities and high-yield securities and the degree to which the Fund engages in a covered call strategy will vary from time to time based on security valuations, interest rates, equity market volatility and other economic and market factors. This ability to move among the three asset classes is quite beneficial to the Fund’s ability to balance return and risk. For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 5.90% and a return of 6.56% based on net asset value (“NAV”). As of April 30, 2012, the Fund’s market price of $9.81 represented a discount of 9.42% to NAV of $10.83. As of October 31, 2011, the Fund’s market price of $9.73 represented a discount of 8.47% to NAV of $10.63. Since the Fund’s investments returned more than the cost of the leverage during the period, the use of leverage contributed to the performance of the common shares. All Fund returns cited—whether based on NAV or market price—assume the reinvestment of all distributions. The Fund paid quarterly dividends of $0.264 in November 2011 and $0.210 in February 2012. In February 2012, the Fund announced a new regular quarterly distribution rate of $0.210, effective with the February 2012 distribution. The change in the distribution rate was made in an effort to more closely align the earnings potential of the Fund’s investments with its distribution rate, while also seeking to provide investors with greater long-term total return potential. The most recent dividend represents an annualized distribution rate of 8.56% based on the Fund’s most recent market price of $9.81 as of April 30, 2012. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 3 DEAR SHAREHOLDER continued April 30, 2012 We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 36 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. The DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by myself in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides more information about the factors that influenced the Fund’s performance. We thank you for your investment in the Fund and we are honored that you have chosen the Advent/Claymore Enhanced Growth & Income Fund as part of your investment portfolio. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/lcm. Sincerely, Tracy V. Maitland President and Chief Executive Officer of the Advent/Claymore Enhanced Growth & Income Fund May 31, 2012 4 lLCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS April 30, 2012 Advent/Claymore Enhanced Growth & Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC (“Advent” or the “Investment Manager”), led by Tracy V. Maitland, Advent’s President and Chief Investment Officer. In the following interview, the management team discusses the equity, convertible securities and high-yield markets and the performance of the Fund during the six-month period ended April 30, 2012. Please describe the Fund’s objectives and management strategies. The Fund’s primary investment objective is to provide current income and current gains from trading in securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of its managed assets in non-convertible high yield securities. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Capital appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. The Fund also engages in a strategy of writing (selling) covered call options. Effective February 28, 2012, the Fund’s Trustees approved a guideline change to eliminate a previous requirement that 50% of all positions in the Fund have covered calls written against them. The Fund intends to continue writing options, but it is not subject to any minimum or maximum percentage of its portfolio securities on which it is required to write covered call options. The Investment Manager found the previous requirement difficult to sustain, since covered call options can generally be written only against equity securities, and a significant portion of the Fund’s portfolio is invested in convertible and high-yield securities. The percentage of the Fund’s portfolio securities on which covered call options will be written may vary over time in the discretion of the Investment Manager. As the Fund writes covered call options on more of its portfolio, it becomes more subject to the risks associated with covered call option writing and its ability to benefit from capital appreciation in holdings on which options have been written becomes more limited. The Fund uses financial leverage (borrowing) to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential for common shareholders than could be achieved from an unleveraged portfolio. The Fund currently uses financial leverage through a credit facility with a major global bank. Although the use of financial leverage by the Fund may create an opportunity for increased return for common shareholders, it also results in additional risks and can magnify the effect of any losses. If income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, common shareholders’ return will be greater than if financial leverage had not been used. Conversely, if the income or gains from the securities purchased with the proceeds of financial leverage are less than the cost of the financial leverage, common shareholders’ return will be less than if financial leverage had not been used. There is no assurance that a financial leverage strategy will be successful. Please tell us about the economic and market environment over the last six months. A number of key indicators have pointed to improved performance in the U.S. economy following the weakness experienced in the summer of 2011. Probably the most positive is improvement in non-farm payrolls, an indicator of jobs created in the economy. The unemployment rate has been falling, and consumers’ debt service obligations as a percentage of income have fallen to the lowest level since 1994. Both of those trends are positive for consumer spending, and as a result, retail sales have been improving. Industrial production has been showing year-to-year gains, and there have even been some signs of acceleration in housing starts, which marks the first sustained good news in the housing market in several years. In late April 2012, the Department of Commerce reported real growth in gross domestic product (GDP) at an annual rate of 2.2% for the first quarter of 2012, and that followed an even stronger growth rate of 3.0% in the fourth quarter of 2011. Some near-term caution is warranted, as recent economic news has been somewhat less positive, indicating a lack of upside potential to published expectations for growth in 2012. The consensus among business economists seems to be that real growth for the full year 2012 will be in the range of 2.5% and 3.0%. An important source of strength in U.S. equity markets was corporate profits, which continued to expand at high single digit rates through the fourth quarter of 2011. Most U.S. market indices, both equity and fixed-income, posted positive returns for the six-month period ended April 30, 2012. News from international markets was also reasonably positive. Many of the concerns about sovereign debt of European nations that gripped investors in the summer of 2011 seemed to dissipate. European nations agreed on a plan to disburse further funds to Greece, and the European central bank agreed to provide longer-term loans to banks to reduce the potential of a liquidity squeeze and a market panic. Central banks of several key emerging markets, including China and Brazil, reversed earlier moves to tighten monetary policy to combat inflation by taking easing measures in recent months. These changes have positive implications for demand for exports from developed nations. For the six-month period ended April 30, 2012, the S&P 500 Index, which is generally regarded as a good indicator of the return from larger-capitalization U.S. stocks, returned 12.77%. Most international markets had LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued April 30, 2012 positive returns, but were not nearly as strong as the U.S. market. Return of the Morgan Stanley Capital International Europe-Australasia-Far East Index (the “MSCI EAFE”), which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, was 2.69% for the six months ended April 30, 2012. Most bond investments also delivered positive returns during the six months ended April 30, 2012. Return of the Barclays Capital U.S. Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. investment-grade and government bond market as a whole, was 2.44% for the period. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the U.S. high-yield bond market, was 6.45% for the same period, reflecting investors’ increasing comfort with risk. Return of the Merrill Lynch All U.S. Convertibles Index was 6.52%, and return of the Merrill Lynch Global 300 Convertible Index was 5.21% for the six months ended April 30, 2012. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2012, the Fund generated a total return based on market price of 5.90% and a return of 6.56% based on NAV. As of April 30, 2012, the Fund’s market price of $9.81 represented a discount of 9.42% to NAV of $10.83. As of October 31, 2011, the Fund’s market price of $9.73 represented a discount of 8.47% to NAV of $10.63. Since the Fund’s portfolio returned more than the cost of leverage during this period, leverage contributed to the performance of the common shares. For comparison, the Merrill Lynch Global 300 Convertible Index returned 5.21% for the period, CBOE S&P 500 2% OTM BuyWrite Index (BXY), an index that measures the performance of the S&P 500 equity index with 2% out-of-the-money S&P 500 Index call options written against it, returned 11.86%, and the Merrill Lynch High Yield Master II Index returned 6.45%. It is important to remember that the Fund’s mandate differs materially from each of these indices and that the Fund maintains leverage while these indices do not. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. The Investment Manager believes that, over the long term, the progress of the NAV will be reflected in the market price return to shareholders. Please discuss the Fund’s distributions. The Fund paid quarterly dividends of $0.264 in November 2011 and $0.210 in February 2012. In February 2012, the Fund announced a new regular quarterly distribution rate of $0.210, effective with the February 2012 distribution. The change in the distribution rate was made in an effort to more closely align the earnings potential of the Fund’s investments with its distribution rate, while also seeking to provide investors with greater long-term total return potential. Lower interest rates in U.S. Treasuries, high yield, investment grade and convertible securities than when the Fund was launched in 2005 also influenced this decision. The most recent dividend represents an annualized distribution rate of 8.56% based on the Fund’s most recent market price of $9.81 as of April 30, 2012. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. How was the Fund’s portfolio allocated among asset classes during the six months ended April 30, 2012, and what has this meant for performance? The Fund was designed to be diversified among asset classes but to also have the flexibility to reallocate assets, as appropriate. Investments are allocated globally among stocks, convertible securities and high-yield bonds. As of October 31, 2011, 65.5% of the Fund’s total investments were in convertible securities with 54.3% in convertible bonds and 11.2% in convertible preferreds. Equity positions represented 11.4% of total investments and high-yield bonds 20.4%. As of October 31, 2011, 2.7% of the Fund’s total assets were in other investments including nonconvertible preferred stocks and exchange-traded funds. At the beginning of the period, as more economic signs pointed to a recovering economy, the Investment Manager began to emphasize securities of cyclical companies that had experienced weakness in stock prices up to that point, such as Union Pacific Corp., a transportation company (0.6% of long-term investments at period end), and Cummins Inc., which manufactures diesel engines (not held in the portfolio at period end). The attractiveness of these investments was enhanced by the fact that the stocks had attractive dividend yields improving cash flow, which created the potential for future dividend increases. As markets improved and the financial situation in Europe began to seem less dire, the Investment Manager made the decision to increase exposure to Europe, taking advantage of Advent’s diversified research team’s ability to find attractive equity and credit opportunities in securities whose prices had declined due to macroeconomic fears. Also, the falling value of the Japanese yen created the opportunity to invest in Japanese companies that are dependent on exports. International investments represented 25.5% of total investments at the end of April 2012, up from 21.4% at the end of October 2011. Near the end of the period, the Investment Manager made the decision to reduce the portfolio’s equity exposure somewhat. Exposure to some of the more cyclical positions, including bonds with strong sensitivity to equity, was reduced, with these positions replaced with low duration convertible bonds with relatively safe yields and traditional high yield corporate bonds. 6 lLCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued April 30, 2012 These securities should be less susceptible to any correction in the equity market that might occur later in the year, following the recent strength. As of April 30, 2012, 61.1% of the Fund’s total investments were in convertible securities with 55.8% in convertible bonds and 5.3% in convertible preferreds. Equity positions represented 13.5% and high-yield bonds 23.7% of total investments, respectively. As of April 30, 2012, 1.7% of the Fund’s total investments were in other investments including nonconvertible preferred stocks, exchange-traded funds, warrants and put options purchased. Which investment decisions had the greatest effect on the Fund’s performance? The Fund’s investments in the cyclical industrial and materials sectors contributed to performance, as many of these stocks responded favorably to improving economic trends. Among the holdings that made the strongest contribution to performance were Aberdeen Asset Management PLC is an international asset management company based in Scotland (0.8% of long-term investments at period end); Cable & Wireless Worldwide PLC, a global telecommunications company headquartered in London (1.4% of long-term investments at period end); and Illumina, Inc., a U.S.-based biotechnology research systems company (1.0% of long-term investments at period end). Aberdeen manages money for a number of European, Asian and American clients such as pension funds and endowments. The firm experienced strong inflows of cash during the period and margin expansion, resulting from strong investment performance. The Fund’s holdings of Aberdeen convertible bonds performed well as Aberdeen stock rose. Cable & Wireless Worldwide is a provider of data and telecommunication services that had experienced some operational problems in prior periods. In late April the company agreed to be acquired by Vodafone Group Plc, a global mobile telecommunications company headquartered in the U.K. (not held in the Fund’s portfolio at period end). Vodafone is interested in Cable & Wireless for its networks, which will be useful in handling Vodafone’s mobile traffic, and also in the company’s tax losses. The Cable & Wireless bonds held by the Fund had fallen to approximately 80% of par value in September; at the end of April, they trade above par. Illumina makes gene sequencing technology systems that are sold to pharmaceutical companies as they research ways to use DNA to create new drugs. In January 2012 the company was approached with an offer to sell itself to Roche Holding AG, a Swiss pharmaceutical company (not held in the Fund’s portfolio at period end). Although Illumina resisted Roche’s buyout efforts despite an increase in the original offer, further offers from Roche or other entities are a possibility. The Fund benefitted from holding both stock and convertible bonds of Illumina. Holdings that detracted from the Fund’s performance included WebMD Health Corp., which hosts web sites and provides online interfaces for hospitals and doctors to manage their operations (1.3% of long-term investments at period end); Allegheny Technologies, Inc., a producer of specialty metals such as nickel and titanium (1.9% of long-term investments at period end); and SanDisk Corp., which makes flash memory used in digital cameras, smartphones and other devices (0.6% of long-term investments at period end). WebMD had placed itself up for sale through a strategic alternatives process, but during the period decided not to sell itself. The stock, which had risen in anticipation of a sale, subsequently declined. Also during the period, the company gave disappointing guidance for 2012, citing unfavorable trends in advertising revenue from pharmaceutical companies. The Fund continues to hold bonds of WebMD, which were trading below par at the end of the period, in the belief that the company can improve its operations and also that it remains an attractive sale candidate. Stock of Allegheny Technologies struggled through this period as nickel prices continued to decline and margins eroded. The Investment Manager believes the securities remain attractive on the basis of improving emerging market demand for both titanium and nickel and the possibility of improving margins. SanDisk reported disappointing earnings in early April 2012; profits declined because of the unexpected prices declines due to rising inventories. The Fund remains invested in SanDisk, based on the belief that new Ultrabook notebook products will increasingly use flash memory instead of disk drives. Also, greater use of memory in enterprise drives and greater penetration of smartphones in the middle class, especially in emerging markets, is likely to create new demand for SanDisk’s products. What was the impact of the Fund’s covered call strategy? The Fund’s covered call strategy contributed to return during the six-month period ended April 30, 2012. Early in the period market volatility was high, reflecting concern about the possibility of a slowing economy and troubles in Europe. Premiums to be earned writing call options were high, making it possible for the Fund to be more aggressive in writing options on its equity holdings and realize greater income. The emphasis in the Fund’s equity positions toward cyclical issues, which tend to have higher volatilities, made it possible to continue to earn premiums from writing options, even as overall market volatility declined. Many of these industrial and materials companies also have attractive dividend yields, providing another source of income. The Chicago Board Options Exchange Market Volatility Index, a measure of market volatility commonly known as the VIX, began the period at 30.0 and provided several months of very lucrative opportunities to garner income LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 7 QUESTIONS & ANSWERS continued April 30, 2012 from writing call options. However, rising markets and a general reduction in the amount of fear began to reduce the level of the VIX, which fell to 17.2 by the end of April 2012, which reduced premiums for writing covered calls. Accordingly, the Investment Manager became more selective in writing options. At the end of April 2012, options were written against more than 50% of the value of the Fund’s equity holdings. In many cases, the decision was made to write options against entire equity positions with call options; this is in contrast to the Fund’s historical practice of writing options against only a portion of equity positions. Calls with varying maturities and strike prices are typically tiered so that not all expire at the same time or are exercised at the same price. What is the current outlook for the markets and the Fund? The Fund’s management team continues to see selected opportunities in equities, convertible securities and high yield bonds, although opportunities are less abundant in the wake of the recent strength in securities markets. Accordingly, the Fund is positioned more cautiously than earlier in the period. A major advantage of this Fund is its ability to invest in multiple asset classes, adjusting the asset mix according to the opportunities available in various markets around the world. As the equity market rises, the equity sensitivity of a portfolio of convertible securities increases. When the equity markets are weak, convertibles’ declining sensitivity and interest income mitigate the downside risk. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and a level of income that can help provide some protection for overall returns during down markets. What is a covered call? A call is an option (or contract) that gives its holder the right, but not the obligation, to buy shares of the underlying security at a specified price on or before a pre-determined expiration date. After this predetermined date, the option and its corresponding rights expire. A covered call is a call option that is written by an investor that owns the security on which the call is written. Covered call strategies are generally used as a hedge—to limit losses by obtaining premium income from the sale of calls, while still maintaining some of the upside potential. A call is “out of the money” when the option’s strike price is higher than the market price of the underlying asset. Index Definitions Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Merrill Lynch All U.S. Convertibles Index is comprised of approximately 500 issues of convertible bonds and preferred stock of all qualities. Merrill Lynch Global 300 Convertible Index measures the performance of convertible securities of issuers throughout the world. The Barclays Capital U.S. Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The CBOE S&P 500 2% OTM BuyWrite Index (BXY) uses the same methodology as the widely accepted CBOE S&P 500 BuyWrite Index (BXM), but the BXY Index is calculated using out-of-the-money S&P 500 Index (SPX) call options, rather than at-the-money SPX call options. The BXY strategy diversifies the buy-write opportunities currently provided by the BXM. The BXY Index yields lower monthly premiums in return for a greater participation in the upside moves of the S&P 500. VIX is the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a popular measure of the implied volatility of S&P 500 index options. It is a weighted blend of prices for a range of options on the S&P 500 index. 8 lLCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT April 30, 2012 LCM Additional Risks and Disclosure The views expressed in this report reflect those of the Portfolio Managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s “conversion price,” which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Equity Securities Risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. Risks Associated with Options on Securities. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Lower Grade Securities. The Fund may invest an unlimited amount in lower grade securities. Investing in lower grade securities (commonly known as “junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Manager, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. In addition to the risks described above, the Fund is also subject to: Interest Rate Risk, Credit Risk, Call Risk, Currency Risks, Management Risk, Strategic Transactions, Anti-Takeover Provisions, and Market Disruption Risk. Please see www.guggenheimfunds.com/lcm for a more detailed discussion about Fund risks and considerations. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 9 FUND SUMMARY (Unaudited) April 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -9.42% Net Assets ($000) Total Returns (Inception 1/31/05) Market NAV Six Months 5.90% 6.56% One Year -11.58% -9.18% Three Year - average annual 15.66% 10.77% Five Year - average annual -3.66% -3.26% Since Inception - average annual -0.19% 0.92% % of Long-Term Top Ten Industries Investments Telecommunications 7.7% Diversified Financial Services 7.4% Oil & Gas 5.8% Semiconductors 5.1% Retail 4.9% Mining 4.7% Pharmaceuticals 4.5% Iron & Steel 3.6% Biotechnology 3.5% Lodging 3.5% % of Long-Term Top Ten Issuers Investments Alcatel-Lucent (France) 2.4% Chesapeake Energy Corp. 2.1% Wynn Resorts Ltd. 2.0% Allegheny Technologies, Inc. 1.9% Clear Channel Worldwide Holdings, Inc. 1.7% Case New Holland, Inc. 1.6% Advanced Micro Devices, Inc. 1.5% Toys “R” Us Property Co. II, LLC 1.5% Cable & Wireless Worldwide PLC 1.4% Apria Healthcare Group, Inc. 1.4% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/lcm. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 10 lLCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) April 30, 2012 Principal Optional Call Amount~ Description Rating * Coupon Maturity Provisions** Value Long-Term Investments – 129.3% Convertible Bonds – 72.3% Aerospace & Defense – 1.4% L-3 Communications Holdings, Inc. (j) BB+ 3.00% 08/01/2035 05/23/12 @ 100 $ 2,073,750 Agriculture – 1.6% HKD 18,900,000 Glory River Holdings Ltd. (Hong Kong) NR 1.00% 07/29/2015 N/A Apparel – 1.5% Iconix Brand Group, Inc.(a) (j) NR 2.50% 06/01/2016 N/A Auto Manufacturers – 1.8% Navistar International Corp. (j) B 3.00% 10/15/2014 N/A Wabash National Corp. NR 3.38% 05/01/2018 N/A Auto Parts & Equipment – 0.9% Meritor, Inc.(b) (j) B– 4.63% 03/01/2026 03/01/16 @ 100 Meritor, Inc.(b) (j) B– 4.00% 02/15/2027 02/15/19 @ 100 Biotechnology – 3.8% Charles River Laboratories International, Inc. (j) BB+ 2.25% 06/15/2013 N/A Dendreon Corp. NR 2.88% 01/15/2016 N/A Gilead Sciences, Inc. A– 1.00% 05/01/2014 N/A Illumina, Inc.(a) (j) NR 0.25% 03/15/2016 N/A United Therapeutics Corp.(a) (j) NR 1.00% 09/15/2016 N/A Vertex Pharmaceuticals, Inc. (j) NR 3.35% 10/01/2015 10/01/13 @ 101 Coal – 2.6% Alpha Natural Resources, Inc. (j) B+ 2.38% 04/15/2015 N/A Patriot Coal Corp. NR 3.25% 05/31/2013 N/A Peabody Energy Corp. (j) B+ 4.75% 12/15/2041 12/20/36 @ 100 Commercial Services – 0.5% Avis Budget Group, Inc. NR 3.50% 10/01/2014 N/A Computers – 1.5% DST Systems, Inc., Series C(d) NR 0.00% 08/15/2023 08/15/13 @ 113 SanDisk Corp. (j) BB 1.50% 08/15/2017 N/A Diversified Financial Services – 5.5% GBP 600,000 Aberdeen Asset Management PLC, Series ADN (United Kingdom) NR 3.50% 12/17/2014 N/A Affiliated Managers Group, Inc. (j) BBB– 3.95% 08/15/2038 08/15/13 @ 100 Air Lease Corp.(a) (j) NR 3.88% 12/01/2018 N/A Janus Capital Group, Inc. (j) BBB– 3.25% 07/15/2014 N/A Jefferies Group, Inc. (j) BBB 3.88% 11/01/2029 11/01/17 @ 100 HKD 8,000,000 Power Regal Group Ltd. (Hong Kong) NR 2.25% 06/02/2014 N/A QBE Funding Trust (Australia)(d) A 0.00% 05/12/2030 05/12/13 @ 100 Electrical Components & Equipment – 1.1% General Cable Corp. (j) B+ 0.88% 11/15/2013 N/A See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount~ Description Rating * Coupon Maturity Provisions** Value Engineering & Construction – 1.8% Jaiprakash Associates Ltd. (India)(d) (j) NR 0.00% 09/12/2012 N/A $ 1,226,700 Larsen & Toubro Ltd. (India) (j) NR 3.50% 10/22/2014 N/A Food – 0.7% GBP 600,000 J Sainsbury PLC (United Kingdom) NR 4.25% 07/16/2014 N/A Health Care Products – 2.0% Hologic, Inc., Series 2010(b) (e) (j) BB 2.00% 12/15/2037 12/15/16 @ 100 Hologic, Inc., Series 2012(b) (f) (j) BB 2.00% 03/01/2042 03/06/18 @ 100 Insulet Corp. (j) NR 3.75% 06/15/2016 06/20/15 @ 100 Holding Companies-Diversified – 1.4% EUR 1,300,000 Industrivarden AB, Series INDU (Sweden) A– 2.50% 02/27/2015 N/A Insurance – 0.8% American Equity Investment Life Holding Co.(a) (j) BB 3.50% 09/15/2015 N/A Internet – 3.5% DealerTrack Holdings, Inc.(a) (j) NR 1.50% 03/15/2017 N/A Digital River, Inc. (j) NR 2.00% 11/01/2030 11/01/15 @ 100 priceline.com, Inc.(a) (j) BBB 1.00% 03/15/2018 N/A TIBCO Software, Inc.(a) NR 2.25% 05/01/2032 05/05/17 @ 100 WebMD Health Corp. (j) NR 2.50% 01/31/2018 N/A Iron & Steel – 4.6% Allegheny Technologies, Inc. (j) BBB– 4.25% 06/01/2014 N/A EUR 28,000 ArcelorMittal, Series MT (Luxembourg) BBB– 7.25% 04/01/2014 N/A ArcelorMittal (Luxembourg) (j) BBB– 5.00% 05/15/2014 N/A Steel Dynamics, Inc. (j) BB+ 5.13% 06/15/2014 N/A Lodging – 1.7% MGM Resorts International (j) B– 4.25% 04/15/2015 N/A Metal Fabricate & Hardware – 0.6% EUR 600,000 Kloeckner & Co. Financial Services SA, Series KCO (Germany) B+ 6.00% 06/09/2014 N/A Mining – 4.3% African Minerals Ltd. (Bermuda) NR 8.50% 02/10/2017 02/24/15 @ 110 AngloGold Ashanti Holdings Finance PLC (South Africa)(a) (j) NR 3.50% 05/22/2014 N/A Kinross Gold Corp. (Canada) (j) BBB– 1.75% 03/15/2028 03/20/13 @ 100 Paladin Energy Ltd., Series PALA (Australia) NR 5.00% 03/11/2013 N/A Vedanta Resources Jersey II Ltd. (United Kingdom) (j) BB 4.00% 03/30/2017 N/A Miscellaneous Manufacturing – 1.1% Trinity Industries, Inc. (j) BB– 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas – 3.1% Chesapeake Energy Corp. (j) BB 2.75% 11/15/2035 11/15/15 @ 100 Chesapeake Energy Corp. (j) BB 2.50% 05/15/2037 05/15/17 @ 100 Lukoil International Finance BV (Russia) (j) BBB– 2.63% 06/16/2015 N/A See notes to financial statements. 12 lLCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount~ Description Rating * Coupon Maturity Provisions** Value Oil & Gas Services – 0.8% Helix Energy Solutions Group, Inc. (j) NR 3.25% 03/15/2032 03/20/18 @ 100 $ 229,250 Subsea 7 SA, Series ACY (Luxembourg) (j) NR 2.25% 10/11/2013 N/A Packaging & Containers – 0.5% Owens-Brockway Glass Container, Inc.(a) (j) BB 3.00% 06/01/2015 N/A Pharmaceuticals – 3.8% ENDO Pharmaceuticals Holdings, Inc. (j) NR 1.75% 04/15/2015 N/A Medivation, Inc. NR 2.63% 04/01/2017 N/A Onyx Pharmaceuticals, Inc. (j) NR 4.00% 08/15/2016 N/A Salix Pharmaceuticals Ltd.(a) NR 1.50% 03/15/2019 N/A JPY 75,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(d) NR 0.00% 09/17/2015 N/A Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Real Estate – 1.8% Forest City Enterprises, Inc.(a) (j) B– 4.25% 08/15/2018 N/A EUR 300,000 IMMOFINANZ AG (Austria) NR 4.25% 03/08/2018 N/A Real Estate Investment Trusts – 2.0% Annaly Capital Management, Inc. (j) NR 4.00% 02/15/2015 N/A Boston Properties, LP (j) A– 3.75% 05/15/2036 05/18/13 @ 100 Retail – 2.0% HKD 11,000,000 Hengdeli Holdings Ltd. (Cayman Islands) NR 2.50% 10/20/2015 N/A RadioShack Corp.(a) (j) B2 2.50% 08/01/2013 N/A Semiconductors – 6.1% Advanced Micro Devices, Inc. (j) BB– 6.00% 05/01/2015 N/A Linear Technology Corp., Series A (j) NR 3.00% 05/01/2027 05/01/14 @ 100 ON Semiconductor Corp., Series B BB 2.63% 12/15/2026 12/20/16 @ 100 ON Semiconductor Corp. (j) BB 2.63% 12/15/2026 12/20/13 @ 100 Photronics, Inc.(a) NR 3.25% 04/01/2016 N/A Rovi Corp. (j) NR 2.63% 02/15/2040 02/20/15 @ 100 Software – 2.5% Electronic Arts, Inc.(a) NR 0.75% 07/15/2016 N/A GBP 600,000 Misys PLC (United Kingdom) NR 2.50% 11/22/2015 N/A Take-Two Interactive Software, Inc.(a) (j) NR 1.75% 12/01/2016 N/A Telecommunications – 5.0% Alcatel-Lucent USA, Inc., Series B (France) (j) B 2.88% 06/15/2025 06/20/13 @ 100 GBP 1,600,000 Cable & Wireless Worldwide PLC (United Kingdom) NR 5.75% 11/24/2014 N/A Ciena Corp.(a) (j) NR 4.00% 03/15/2015 N/A Total Convertible Bonds – 72.3% (Cost $106,143,983) See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount~ Description Rating * Coupon Maturity Provisions** Value Corporate Bonds – 30.6% Advertising – 0.9% Lamar Media Corp. (j) BB– 7.88% 04/15/2018 04/15/14 @ 104 $ 1,263,562 Apparel – 0.7% Jones Group, Inc./Apparel Group Holdings/Apparel Group USA/Footwear Acc Retail (j) B+ 6.88% 03/15/2019 N/A Auto Parts & Equipment – 1.4% Dana Holding Corp. (j) BB 6.50% 02/15/2019 02/15/15 @ 103 Lear Corp. BB 7.88% 03/15/2018 03/15/14 @ 104 Banks – 1.3% Banco do Estado do Rio Grande do Sul (Brazil)(a) Ba1 7.38% 02/02/2022 N/A Capital One Capital V (j) BB+ 10.25% 08/15/2039 N/A Chemicals – 0.7% Ineos Finance PLC (United Kingdom)(a) B+ 9.00% 05/15/2015 05/15/13 @ 105 Diversified Financial Services – 2.8% Ford Motor Credit Co., LLC (j) BB+ 12.00% 05/15/2015 N/A International Lease Finance Corp. (j) BBB– 8.25% 12/15/2020 N/A GBP 800,000 Thames Water Kemble Finance PLC, Series EMTN (United Kingdom) B1 7.75% 04/01/2019 N/A Electric – 1.1% AES Corp. (j) BB– 7.75% 10/15/2015 N/A Food – 0.9% EUR 975,000 Campofrio Food Group SA, Series REGS (Spain) BB– 8.25% 10/31/2016 10/31/13 @ 104 Health Care Products – 1.1% Biomet, Inc. (j) B– 10.00% 10/15/2017 10/15/12 @ 105 Health Care Services – 3.0% Apria Healthcare Group, Inc. (j) BB 11.25% 11/01/2014 11/01/12 @ 103 HCA, Inc. (j) B– 5.75% 03/15/2014 N/A Tenet Healthcare Corp. (j) BB– 8.88% 07/01/2019 07/01/14 @ 104 Household Products & Housewares – 0.6% Reynolds Group Issuer, Inc.(a) (j) B– 9.88% 08/15/2019 08/15/15 @ 105 Spectrum Brands Holdings, Inc. (j) B 9.50% 06/15/2018 06/15/14 @ 105 Insurance – 2.2% AXA SA (France)(a) (c) (g) (j) BBB 6.38% - 12/14/36 @ 100 Liberty Mutual Group, Inc.(a) (c ) (j) BB 10.75% 06/15/2058 06/15/38 @ 100 MetLife, Inc. (j) BBB 10.75% 08/01/2039 08/01/34 @ 100 Lodging – 1.8% Marina District Finance Co., Inc. (j) BB– 9.88% 08/15/2018 08/15/14 @ 105 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. (j) BBB– 7.75% 08/15/2020 08/15/15 @ 104 See notes to financial statements. 14 l LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Principal Optional Call Amount~ Description Rating * Coupon Maturity Provisions** Value Machinery-Diversified – 2.0% Case New Holland, Inc. (j) BB+ 7.75% 09/01/2013 N/A $ 2,681,250 Case New Holland, Inc. (j) BB+ 7.88% 12/01/2017 N/A Media – 2.2% Clear Channel Worldwide Holdings, Inc., Series B (j) B 9.25% 12/15/2017 12/15/12 @ 107 Mining – 0.7% FMG Resources August 2006 Pty Ltd. (Australia)(a) (j) BB– 6.88% 02/01/2018 02/01/14 @ 105 Oil & Gas – 1.7% Alta Mesa Holdings, LP/Alta Mesa Finance Services Corp. (j) B 9.63% 10/15/2018 10/15/14 @ 105 Chesapeake Energy Corp. (j) BB 9.50% 02/15/2015 N/A Retail – 2.7% Limited Brands, Inc. (j) BB+ 6.63% 04/01/2021 N/A Toys “R” US Property Co. II, LLC (j) B+ 8.50% 12/01/2017 12/01/13 @ 104 Telecommunications – 2.8% EUR 1,300,000 Alcatel-Lucent (France) B 8.50% 01/15/2016 N/A NII Capital Corp. (j) B+ 10.00% 08/15/2016 08/15/13 @ 105 SBA Telecommunications, Inc. (j) B+ 8.00% 08/15/2016 08/15/12 @ 106 UPC Holding BV (Netherlands)(a) (j) B– 9.88% 04/15/2018 04/15/14 @ 105 EUR 250,000 Wind Acquisition Finance SA (Luxembourg)(a) (j) BB– 11.75% 07/15/2017 07/15/13 @ 106 Total Corporate Bonds – 30.6% (Cost $42,477,636) Number of Shares Description Rating * Coupon Maturity Value Convertible Preferred Stocks – 6.9% Auto Manufacturers – 1.1% General Motors Co., Series B (j) B+ 4.75% 12/01/2013 Banks – 2.7% Bank of America Corp., Series L(g) (j) BB+ 7.25% – Citigroup, Inc. NR 7.50% 12/15/2012 KeyCorp, Series A(g) (j) BBB– 7.75% – Computers – 0.8% Unisys Corp., Series A NR 6.25% 03/01/2014 Electric – 1.3% PPL Corp. (j) NR 9.50% 07/01/2013 PPL Corp. (j) NR 8.75% 05/01/2014 Insurance – 0.5% MetLife, Inc. BBB– 5.00% 09/11/2013 Oil & Gas – 0.3% Apache Corp., Series D (j) BBB+ 6.00% 08/01/2013 See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 15 PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Number of Shares Description Rating * Coupon Maturity Value Real Estate Investment Trusts – 0.2% Alexandria Real Estate Equities, Inc., Series D (g) (j) NR 7.00% – $ 363,676 Total Convertible Preferred Stocks – 6.9% (Cost $9,840,212) Common Stocks – 17.5% Auto Manufacturers – 1.1% Daimler AG (Germany) PACCAR, Inc. (i) Biotechnology – 0.7% Illumina, Inc.(h) Chemicals – 0.3% BASF SE (Germany) (i) Coal – 0.4% Walter Energy, Inc. (i) Computers – 0.6% Apple, Inc. (i) Household Products & Housewares – 0.8% Kimberly-Clark Corp. (i) Lodging – 1.0% Wynn Resorts Ltd. (i) Machinery-Construction & Mining – 0.5% Caterpillar, Inc. (i) Mining – 1.0% Freeport-McMoRan Copper & Gold, Inc. (i) Newmont Mining Corp. (i) Miscellaneous Manufacturing – 0.9% Illinois Tool Works, Inc. (i) Ingersoll-Rand PLC (Ireland) (i) Oil & Gas – 2.4% ConocoPhillips (i) Diamond Offshore Drilling, Inc. (i) Occidental Petroleum Corp. (i) Pharmaceuticals – 2.0% Johnson & Johnson (i) MannKind Corp.(h) Sanofi, ADR (France) (i) Real Estate Investment Trusts – 0.8% Annaly Capital Management, Inc. Sabra Health Care REIT, Inc. See notes to financial statements. 16 l LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 Number of Shares Description Value Retail – 1.7% Darden Restaurants, Inc. (i) $ 751,200 Limited Brands, Inc., Class A (i) (j) Tiffany & Co. (i) Semiconductors – 0.5% Microchip Technology, Inc. (i) Telecommunications – 2.0% Anixter International, Inc.(h)(i) AT&T, Inc. Verizon Communications, Inc. Transportation – 0.8% Union Pacific Corp. (i) Total Common Stocks – 17.5% (Cost $24,434,441) Number of Shares Description Rating * Coupon Maturity Value Preferred Stock – 1.3% Diversified Financial Services – 1.3% Citigroup Capital XII (c ) (j) (Cost $1,897,500) BB 8.50% 03/30/2040 Exchange Traded Fund – 0.6% ProShares UltraShort QQQ (Cost $922,049) Warrants – 0.1% MannKind Corp.(h) (Cost $30,360) 02/15/2019 Total Long-Term Investments – 129.3% (Cost $185,746,181) Contracts (100 shares Expiration Exercise per contract) Options Purchased (h) Date Price Value Put Options Purchased – 0.2% Patriot Coal Corp. June 2012 SPDR S&P rust (i) May 2012 SPDR S&P rust (i) June 2012 SPDR S&P rust (i) June 2012 (Cost $668,944) Total Investments – 129.5% (Cost $186,415,125) Other Assets in excess of Liabilities – 4.9% Total value of Options Written – (0.4%) (Premiums received $729,982) Borrowings – (34.0% of Net Assets or 26.2% of Total Investments) Net Assets – 100.0% $ 147,327,864 See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 17 PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30, 2012 AB – Stock Company ADR – American Depositary Receipt AG – Stock Corporation BV – Limited Liability Company LLC – Limited Liability Company LP – Limited Partnership N/A- Not Applicable PLC – Public Limited Company Pty – Propriety REIT – Real Estate Investment Trust SA – Corporation S&P – Standard & Poor’s SE – Stock Corporation ~ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, these securities amounted to $24,822,496, which represents 16.8% of net assets. (b) Security is a “Step-down” bond where the coupon decreases at a predetermined date. The rate shown reflects the rate in effect at April 30, 2012. (c) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (d) Zero coupon bond. (e) Security becomes an accreting bond after December 15, 2016, with a 2.00% principal accretion rate. (f) Security becomes an accreting bond after March 1, 2018, with a 2.00% principal accretion rate. (g) Security is perpetual and, thus does not have a predetermined maturity date. The coupon rate shown is in effect as of April 30, 2012. (h) Non-income producing security. (i) All or a portion of this security is segregated as collateral (or potential collateral for future transactions) for written options. (j) All or a portion of this security has been physically segregated in connection with the line of credit and forward exchange currency contracts. As of April 30, 2012, the total amount segregated was $117,834,159. See notes to financial statements. 18 l LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued April 30,2012 Contracts (100 shares Expiration Exercise per contract) Call Options Written (a) Month Price Market Value 50 Anixter International, Inc. June 2012 $ 70.50 $ (7,500) 5 Apple, Inc. May 2012 10 Apple, Inc. June 2012 50 BASF SE May 2012 70 Caterpillar, Inc. June 2012 ConocoPhillips June 2012 Darden Restaurants, Inc. July 2012 Diamond Offshore Drilling, Inc. May 2012 Freeport-McMoRan Copper & Gold, Inc. May 2012 Illinois Tool Works, Inc. June 2012 Ingersoll-Rand PLC June 2012 Johnson & Johnson July 2012 Kimberly-Clark Corp. July 2012 Limited Brands, Inc. May 2012 Microchip Technology, Inc. July 2012 Newmont Mining Corp. May 2012 Occidental Petroleum Corp. May 2012 PACCAR, Inc. May 2012 Sanofi June 2012 Tiffany & Co. May 2012 Union Pacific Corp. May 2012 Walter Energy, Inc. May 2012 Wynn Resorts Ltd. June 2012 Total Value of Call Options Written (Premiums received $(401,753)) Put Options Written (a) SPDR S&P rust May 2012 SPDR S&P rust June 2012 (Premiums received $(328,229)) Total Value of Options Written (Premiums received $(729,982)) $ (587,792) (a) Non-income producing security. See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 19 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) April 30, 2012 Assets Investments, at value (cost $186,415,125) $ Receivable for investment securities sold Cash & cash equivalents Dividends and interest receivable Foreign currency, at value (cost $75,457) Tax reclaims receivable Other assets 70 Total assets Liabilities Borrowings Payable for securities purchased Options written, at value (premiums received of $729,982) Unrealized depreciation on forward exchange currency contracts Investment management fee payable Investment advisory fee payable Interest due on borrowings Administrative fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $0.001 par value per share; unlimited number of shares authorized, 13,603,025 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments, written options, swaps, futures and foreign currency transactions ) Net unrealized appreciation on investments, written options and foreign currency translation Distributions in excess of net investment income ) Net Assets $ Net Asset Value (based on 13,603,025 common shares outstanding) $ See notes to financial statements. 20 l LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT STATEMENT OF OPERATIONS For the six months ended April 30, 2012 (Unaudited) April 30, 2012 Investment Income Interest $ Dividends (net of foreign withholding taxes of $10,022) Total income $ Expenses Investment management fee Investment advisory fee Professional fees Trustees’ fees and expenses Fund accounting Printing expense Administration fee Custodian fee Miscellaneous Insurance NYSE listing fee Transfer agent fee Interest expense Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Written Options, Swaps, and Foreign Currency Transactions Net realized gain (loss) on: Investments Foreign currency transactions Swaps ) Written options ) Change in net unrealized appreciation (depreciation) on: Investments Written options Foreign currency translation Net realized and unrealized gain on investments, written options, swaps, and foreign currency transactions Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 21 STATEMENT OF CHANGES IN NET ASSETS April 30, 2012 For the Six Months Ended For the April 30, 2012 Year Ended (unaudited) October 31, 2011 Change in Net Assets from Operations Net investment income $ $ Net realized gain (loss) on investments, written options, swaps, futures contracts and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments, written options, swaps and foreign currency translation ) Net increase (decrease) in net assets resulting from operations ) Distributions to Common Shareholders from Net investment income ) ) Return of capital – ) Total dividends and distributions to common shareholders ) ) Total increase (decrease) in net assets ) Net Assets Beginning of year End of year (including distributions in excess of net investment income of $(3,870,161) and $(53,099), respectively) $ $ See notes to financial statements. 22 l LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT STATEMENT OF CASH FLOWS For the six months ended April 30, 2012 (Unaudited) April 30, 2012 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net change in unrealized appreciation on written options ) Net change in unrealized appreciation on foreign currency transactions ) Net realized gain on investments ) Purchase of long-term investments ) Proceeds from sale of long-term investments Net amortization of premium Increase in receivable for investment securities sold ) Increase in dividends and interest receivable ) Increase in foreign currency, at value ) Increase in tax reclaims receivable ) Decrease in other assets Decrease in restricted cash Increase in interest due on borrowings Increase in payable for securities purchased Net increase in premiums received on written options Increase in investment management fee payable Increase in investment advisory fee payable Increase in administrative fee payable 40 Increase in accrued expenses and other liabilities Net Cash Provided by Operating and Investing Activities Cash Flows From Financing Activities: Dividends paid to common shareholders ) Net Cash Used by Financing Activities ) Net increase in cash Cash at Beginning of Period Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ Supplemental Disclosure of Cash Flow Information: Restricted cash at period end $ – See notes to financial statements. LCM l ADVENT/CLAYMORE ENHANCED GROWTH & INCOME FUND SEMIANNUAL REPORT l 23 FINANCIAL HIGHLIGHTS (Unaudited) April 30, 2012 For the Six Months For the For the For the For the For the) Per share operating performance
